                                           Case 3:19-cv-04588-JCS Document 23 Filed 06/22/20 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                         ANSAR ELMUHAMMAD,
                                   7                                                         Case No. 19-cv-04588-JCS
                                                         Plaintiff,
                                   8
                                                  v.                                         ORDER TO SHOW CAUSE
                                   9
                                         ANDREW SAUL,
                                  10
                                                         Defendant.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          This case was filed on August 7, 2019. The Court has granted three requests to extend

                                  14   time for Plaintiff to file a motion for summary judgment. The deadline for Plaintiff to file a

                                  15   motion for summary judgment under the most recent stipulated order was June 13, 2020. That

                                  16   deadline has now passed and Plaintiff has not filed his motion for summary judgment or a request

                                  17   for an extension of that deadline. Accordingly, Plaintiff is Ordered to Show Cause why this action

                                  18   should not be dismissed for failure to prosecute. Plaintiff shall file a response to this Order to

                                  19   Show Cause by July 3, 2020. Alternatively, Plaintiff may file his motion for summary judgment

                                  20   by that date in lieu of a response.

                                  21          IT IS SO ORDERED.

                                  22   Dated: June 22, 2020

                                  23                                                     ______________________________________
                                                                                         JOSEPH C. SPERO
                                  24                                                     Chief Magistrate Judge
                                  25

                                  26
                                  27

                                  28
